20-50805-rbk Doc#78-1 Filed 09/03/20 Entered 09/03/20 23:28:41 Proposed Order Pg 1
                                       of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

         IN RE:                                         §     CHAPTER 11
                                                        §
         KRISJENN RANCH, LLC, et al                     §     CASE NO. 20-50805-rbk
                                                        §
                                                        §
                 DEBTOR                                 §     (Jointly Administered)

                      ORDER ON JOINT APPLICATION TO EMPLOY
                    ACCOUNTANT DOUGLAS G. DEFFENBAUGH, C.P.A.

         This matter came before the Court pursuant to the Application to Employ Douglas G.

 Deffenbaugh, C.P.A. (“Accountant”) as accountant in the above-captioned Chapter 11 bankruptcy

 case. Based upon the Application and the information contained therein, and the supporting

 exhibits and good cause appearing, any responses thereto, and the arguments of counsel, if any,

 this Court is of the opinion that (i) Accountant, has no connection with the Debtors, the Trustee,

 this Court, or any creditor or party in interest, (ii) Accountant is a “disinterested person” within

 the meaning of Bankruptcy Code § 101(14), and (iii) the employment of Accountant is in the best

 interest of the bankruptcy estate. It is, therefore:
20-50805-rbk Doc#78-1 Filed 09/03/20 Entered 09/03/20 23:28:41 Proposed Order Pg 2
                                       of 2



       ORDERED that the Debtors are authorized to employ Accountant as an accountant and it

 is further ORDERED, ADJUDGED and DECREED that,

       1.       The Debtors may employ Accountant in the regular course of business for the

                following services:

              a. Assisting debtors with preparing financial statements and monthly operating

                 reports including but not limited to journal entries and corrections;

              b. Conducting debtors’ general bookkeeping;

              c. Preparing annual and quarterly tax returns and

              d. Preparing biweekly payroll

                                              ###

       Submitted By:
       By:    /s/ Ronald J. Smeberg
       RONALD J. SMEBERG
       State Bar No. 24033967

       MULLER SMEBERG, PLLC
       111 W. Sunset
       San Antonio, Texas 78209
       210-664-5000 (Tel)
       210-598-7357 (Fax)
       ron@smeberg.com
       ATTORNEY FOR DEBTOR
